11/23/2020



                                                                                        Case Number: DA 20-0391




               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     No. DA 20-0391


 TRACY FORTNER, MARCY FORTNER
         Petitioners/Appellants,                               ORDER

 v.

 BROADWATER CONSERVATION
 DISTRICT
         Respondent/Appellee.


         In consideration of the Unopposed Motion by Appellants, Tracy and Marcy

Fortner, for an extension of time until January 18, 2021 to file and serve their opening

brief,

         IT IS ORDERED that the Motion is GRANTED. The Appellants’ opening brief

shall be filed on or before January 18, 2021.

      DATED this ____ day of ______________, 2020.




                                                _______________________
                                                Bowen Greenwood
                                                Clerk of Supreme Court of Montana




                                                                             Electronically signed by:
                                                                                   Mike McGrath 1
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 23 2020